Title: From Thomas Jefferson to Albert Gallatin, 20 February 1804
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     Washington Feb. 20. 04.
                  
                  Expecting that mr Madison & yourself would be able with a little discussion to make up an opinion on Dr. Stevens’s case, I had not given it any serious consideration. I have now however done so and I send you the result, asking the favor of you to make any observations to which you may think it open in matters of fact, inference, or omission. on receipt of these I will give it a final consideration in order to bring the subject to a close. accept affectionate salutations.
                  
                     Th: Jefferson 
                  
               